Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of invention II and species 3 directed to claims 15-27 in the reply filed on 08/13/2021 is acknowledged.
Claims 1-14 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/13/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021, 04/06/2021, 11/11/2020, 05/19/2020, 02/19/2020, 05/02/2019, 03/07/2019 and 02/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “microfluidic channel for directing saliva” in line 2 should be amended to read –microfluidic channel configured to direct saliva--, and the phrase “to facilitate movement --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 21, 22, 24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ker et al (US 2017/0014822).

As to claims 15, 22 and 24, Ker discloses a system for testing saliva to measure at least one substance or physiological parameter of a human or animal subject (the system shown in fig.1, collecting saliva, abstract, par.36 and par.59), the system comprising: 
a handheld saliva testing device (reader device 1, par.60-63, fig.1-2) comprising a sensor slot (slot 6, par.67, fig.1-2) and a display on a housing of the handheld device (display 5 within housing 3 of reader device 1, par.63-64, fig.1-2); 
a sensor (microfluidic cartridge sensor strip 2, par.59 and par.72, fig.1-2) comprising a first end (front end 2b inserted into reader 1, par.72, fig.3) configured for insertion into the sensor slot of the handheld saliva testing device and a second end 
 a computer processor (CPU in reader 1, par.69-70, as best seen in fig.7) embedded/housed in the housing with the handheld saliva testing device to process initial data from the handheld saliva testing device to provide final measurement data describing the at least one substance or physiological parameter (central processing unit (CPU) for calculating the amount and/or concentration of the analyte(s) from the voltage potential reading, or for processing data for analysis by device 20; par.69)(Examiner respectfully notes CPU in reader 1 processed initial data so that computing device 20 performs the further/final analysis).

As to claim 16, Ker discloses the system, wherein the sensor is configured to receive the saliva on the second end of the sensor while the first end of the sensor remains inserted within the handheld saliva testing device (droplet zone 10 receives a specimen/saliva from patient through filter 11 and channels 12 to detector mechanism 14, where detector mechanism must be connected to reader 1 for direct/real-time analysis, par.76-80, fig.4-5).

As to claim 17, Ker discloses the system, wherein additional/other computer processor is located separately from, and is wirelessly connectable to, the handheld saliva measurement device (computing devices 20 separated from reader 1, wirelessly connected to reader 1, par.59-60 and par.89, fig.1).



As to claim 21, Ker discloses the system, wherein the sensor comprises: 
at least one microfluidic channel for directing saliva from the second end to the first end of the sensor (microfluidic channel 12, par.75-76, fig.4-5); and 
a chemically functionalized mesh (sections of assay layers 7 are made from paper or other disposable material that is able to wick the specimen and its filtered components from the rear end 2a to the front end 2b, end of par.75, as best seen in fig.4) embedded between a top layer (layer 7a, par.74 and 76, fig.4-5) and a bottom layer (layer 8, par.75, fig.4) of the sensor, to facilitate movement of saliva along a length of the sensor (end of par.75, fig.4-5).

As to claim 27, Ker discloses the system, further comprising a wireless transmitter for transmitting the initial data to an additional computer processor separate from the handheld device (computing devices 20 separated from reader 1, wirelessly connected to reader 1, par.59-60 and par.89, fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822), in view of Southern et al (US 20170138962).

As to claim 19 and 20, Ker discloses the invention substantially as claimed above, wherein the specimen collection device determines physiological parameter, such as, DNA, RNA, hemoglobin, platelets, sodium, potassium, creatinine, urea, lactic acid, cholesterol, low density lipoprotein, high density lipoprotein, triglycerides, testosterone, cortisol, prostate specific antigens, and tumor markers (par.52), but failed to explicitly teach the at least one parameter comprises hydration, and wherein the computer processor is configured to generate the final measurement data, including a hydration score for the subject, wherein the at least one substance or physiological parameter selected from the group consisting of hydration, lactate level, ketones, glucose, glycerides, sodium, potassium, calcium, magnesium, chlorides, phosphates, caffeine, melatonin, c-reactive protein, chemokines, cytokines, troponin, cortisol, creatinine kinase, insulin, beta hydroxyl butyrate, iron, ferritin, salivary amylase and oxalic acid.
However Southern discloses an analogous saliva collection device (as best seen in fig.6, par.09, par.102-105), wherein the at least one parameter comprises hydration (body weight and samples of saliva, blood and urine were collected at 13 time points, and used to determine standard hydration indicators, par.91-92, par.213), and wherein the computer processor is configured to generate the final measurement data, including a hydration score for the subject (hydration score, as best seen in fig.13-14), wherein 

Since determining hydration level/score from sampled saliva is a well-known method in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention, to determine hydration level/score along with the other physiological parameters determined in Ker’s invention, as taught by Southern’s invention, without changing its respective function, in order to determine the hydration/dehydration status for monitoring the performance and health of military service members and/or any individuals during training and deployment, as taught by Southern’s invention (par.92).

Claims  23 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822) and Howell et al (US 2007/0048224), in further view of Nazareth et al (US 2015/0226752).

As to claims 23 and 25, Ker discloses the invention substantially as claimed above, but failed to disclose the handheld saliva testing device further comprises: an on/off switch; a speaker for emitting an alert; and an eject button for ejecting a used sensor out of the sensor slot.

 
So it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include on/off switch and a speaker/audio alert in Ker’s device, as taught by Howell’s invention, without changing their respective functions of turning the device on/off to control and save power, and to alert the user using audio and/or visual method, as taught by Howell’s invention (par.65-68 and 142).

Still regarding claims 23 and 25, Ker/Howell combination disclose the invention substantially as claimed above, but failed to explicitly teach an eject button for ejecting a used sensor out of the sensor slot.

Nevertheless, Nazareth discloses an analogous saliva collection device (100, par.44-45, fig.2), comprising: an eject button for ejecting a used sensor out of the sensor slot (test stick ejector 140, par.44, fig.2).
As test stick/strip ejector is very well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a sensor strip ejector to Ker’s invention, as test strip ejector 140 taught by 

Claim 26 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822), Howell et al (US 2007/0048224) and Nazareth et al (US 2015/0226752), in further view of Robbins et al (US 2007/0015287).

Ker/ Howell/ Nazareth combination discloses the invention substantially as claimed above, but failed to explicitly teach multiple buttons on the housing for controlling the handheld device.

However Robbins discloses an analogous handheld saliva collection device (abstract, fig.3), comprising: multiple buttons on the housing for controlling the handheld device (various control buttons 6, which enable end users to input patient data, par.60, fig.3).

Since user control buttons are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a plurality of user control buttons in Ker’s invention, as buttons 6 taught by Robbins’s invention, in order to enable the user control and adjust the handheld collection device, as taught by Robbins’s invention (par.60). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.